Citation Nr: 9934669	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-29 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
May 1967.  This appeal arises from an August 1997 rating 
decision of the Hartford, Connecticut, regional office (RO) 
which denied service connection for the residuals of a head 
injury.  

The Board of Veterans' Appeals (Board) notes that this appeal 
initially included the issue of service connection for post-
traumatic stress disorder (PTSD).  However, by a rating 
action dated in April 1999, service connection for PTSD was 
granted.  As such, the issue of the veteran's entitlement to 
service connection for PTSD is no longer the subject of 
appellate review.


FINDING OF FACT

There is medical evidence suggesting that cognitive deficits 
and psychiatric problems currently suffered by the veteran 
may be the result of an inservice head injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a head injury is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Here, the record clearly establishes that the veteran 
sustained a head injury when he fell from a train during his 
active military service, and that he was hospitalized for the 
same.  There is also evidence that the veteran currently 
suffers from a variety of cognitive and psychiatric problems.  
Specifically, the veteran has been identified as having 
schizophrenia, memory loss, depression, a generalized 
psychotic disorder, and PTSD.  The first two criteria of the 
Caluza test have therefore been satisfied.

Finally, with regard to medical evidence of a nexus between 
the inservice injury and a current disability, a VA 
psychiatric examiner stated in a May 1997 examination report 
that it was "not clear" whether symptoms of the veteran's 
psychosis (delusions and hallucinations) were related to his 
inservice fall.  However, the examiner did opine that the 
veteran's "cognitive deficits" may be the result of a 
traumatic brain injury that was caused by his inservice fall.  
Moreover, following a June 1998 psychiatric examination, a VA 
examiner indicated that a psychotic disorder due to an old 
head injury needed to be ruled out.

Under these circumstances, the Board finds that there is 
evidence that the veteran suffered a head injury in service.  
There is also evidence that the veteran currently suffers 
from cognitive impairment/memory loss and a psychotic 
disorder, which has been suggested by medical professionals 
to be linked to the veteran's in-service injury.  
Accordingly, the Board finds that the veteran has presented a 
claim for service connection for the residuals of a head 
injury which is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for the residuals of a head injury is 
well grounded, the appeal is granted.





REMAND

Because the claim of entitlement to service connection for 
the residuals of a head injury is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition to aforementioned May 1997 and June 1998 
psychiatric examination reports that appear to support the 
prospect of there being a relationship between the veteran's 
inservice head injury and his psychiatric and cognitive 
problems, the Board notes there is evidence that tends to 
refute that.  Specifically, an April 1997 report of a VA 
neurological examination indicated that the veteran did not 
suffer from any sequelae due to his inservice concussion.  
The neurological examiner attributed the veteran's memory 
impairment to his diagnosed schizophrenia, depression, and 
history of thought disorder.  She also observed that a CT 
scan performed in 1993 had been normal.  Moreover, following 
neuropsychological testing, the veteran's impaired cognitive 
abilities were found to be consistent with those deficits 
commonly found among schizophrenics.  The findings of the 
neuropsychological evaluation are contained in a May 1997 
report.

Thus, because there is a conflict of evidence as to whether 
there is a causal relationship between the veteran's 
inservice head injury and his current cognitive and 
psychiatric problems, the Board finds that an additional 
medical opinion is needed. 

Further, the Board notes that the record contains several 
references to the veteran receiving Social Security 
disability benefits.  However, there is no indication that 
the RO has made any attempt to obtain his Social Security 
records.  These could also be useful in evaluating the 
veteran's claim.  

Finally, the Board observes that the claims file does not 
include copies of the records of any of the private in-
patient hospital treatment the veteran received immediately 
following his in-service head injury.  Although the veteran 
reported that the hospital at which this treatment took 
place, no longer retained copies of these records, given the 
potential significance of them, a formal attempt to obtain 
those records should be made. 

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  After obtaining any appropriate 
authorization, the RO should attempt to 
obtain and associate with the claims 
file, copies of any records of treatment 
the veteran received for his March 1966 
head injury, at Lawrence and Memorial 
Hospital in New London, Connecticut.  If 
no such records are available, a reply to 
that effect should be requested.  The RO 
should also advise the veteran that he 
may submit additional medical evidence 
that would help to establish an 
etiological relationship between his 
psychiatric disorder and/or memory loss 
and his inservice head injury.  Further, 
the veteran should be asked to provide 
the complete names and addresses of all 
VA and non-VA health care providers who 
have treated him for psychiatric disorder 
and/or memory loss since service 
discharge.  All records not already 
included in the claims folder should be 
obtained, to include those from the West 
Haven VA Medical Center.  Once obtained, 
all records must be associated with the 
claims folder.

2.  The RO should also obtain from the 
Social Security Administration copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security benefits and associate these 
records with the claims folder.

3.  When the above has been accomplished, 
the veteran should be afforded VA 
neurological and psychiatric 
examinations.  Such tests as the 
examiners deem necessary should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiners for review 
prior to the examinations.  The examiners 
should provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiners 
should also attempt to reconcile their 
conclusions with the aforementioned 1997 
and 1998 VA examination reports and, if 
need be, with each other.

Opinion required:  The 
examiners should identify all 
current psychiatric and 
cognitive disabilities 
suffered by the veteran.  The 
examiners should be asked to 
determine whether it is at 
least as likely as not that 
there is an etiological 
relationship between any 
identified psychiatric and/or 
memory loss problems and the 
veteran's in-service head 
injury.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional medical evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals







